Citation Nr: 0708415	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension on account of the need 
for aid and attendance of another person or on account of 
being permanently housebound.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; A.L.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1953 to 
March 1955, and from November 1958 to February 1962.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran was granted disability pension effective in 
July 2004.

2.  The veteran does not have one disability rated as 100 
percent disabling.

3.  The objective evidence does not show that the veteran is 
totally blind or near totally blind, a patient in a nursing 
home, or bedridden.

4.  The veteran is not so nearly helpless as to need regular 
aid and attendance in performing his activities of daily 
living.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or on 
account of being permanently housebound are not met.  38 
U.S.C.A. §§ 1502, 1521, 5307 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352, 4.3 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
November 2004, prior to the initial AOJ decision on his claim 
for pension.  The Board finds that the content of this notice 
fully complies with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify as it 
provides notice of all four Pelegrini II elements.  

Furthermore, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from March 
2004 through August 2004.  The veteran provided private 
medical treatment records from May 2004 and September 2004, 
but did not provide a release for VA to obtain any additional 
records although asked to do so.  The veteran was notified in 
the rating decision and Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations relating to his claim in November 
2004 and February 2005.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 



II.  Analysis

In June 2004, the veteran filed a claim for entitlement to 
nonservice-connected pension and requested increased pension 
due to aid and attendance or housebound status (in other 
words, special monthly pension).  By a January 2005 rating 
decision, the RO found the veteran entitled to pension, but 
not to special monthly pension.  

A veteran who is receiving such a pension may receive it at a 
higher rate if he is in need of "regular aid and attendance."  
38 U.S.C.A. § 1521(d).  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b). The criteria for entitlement to a higher pension 
based on the need for regular aid and attendance include 
consideration of (1) whether the veteran is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) the 
evidence establishes a "factual need" for regular aid and 
attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

The following criteria should be considered when determining 
if there is a "factual need" for regular aid and attendance:

*	Inability unable to dress or undress himself;
*	Inability to keep himself ordinarily clean and 
presentable;
*	Frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be 
done without aid;
*	Inability to feed himself through loss of 
coordination of upper extremities or through 
extreme weakness;
*	Inability to attend to the wants of nature; and
*	Physical or mental incapacity which requires 
assistance on a regular basis to protect him 
from the hazards or dangers incident to his 
daily environment.

38 C.F.R. § 3.352(a).

It is not necessary that all these disabling conditions be 
found to exist before a favorable rating may be made.  The 
particular personal function which the veteran is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be constant need.  Id.  However, 
it may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires that at least one of the enumerated factors 
be present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

If a veteran is not in need of regular aid and attendance, 
but if he has a single permanent disability rated 100 percent 
disabling under the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17), he is entitled to 
pension benefits at the "housebound" rate if he:

(1) has additional disability or disabilities 
independently ratable at 60 percent or more, 
separate and distinct from the permanent 
disability rated as 100 percent disabling and 
involving different anatomical segments or bodily 
systems; or

(2) is "permanently housebound" by reason of 
disability or disabilities (i.e., the veteran is 
substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to 
the ward or clinical area, and it is reasonably 
certain that the disability or 
disabilities and resultant confinement will 
continue throughout his lifetime).

38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).

In the January 2005 rating decision, the RO found the 
veteran's current disabilities are post operative removal of 
granulomatous lesion from left lung with iatrogenic paralysis 
of the left hemidiaphragm and left vocal cord (rated as 30 
percent disabling), anxiety disorder (rated as 10 percent 
disabling), and allergic rhinitis (rated at zero percent 
disabling).  The combined total rating is 40 percent.

In his Form 9 substantive appeal, the veteran indicated that 
he should qualify under the criteria of 100 percent plus 60 
percent disabilities for housebound benefit under 38 C.F.R. 
§ 3.351(d)(1).  The veteran stated that he is 70 years old, 
which should be 100 percent, and his GAF or inability to 
communicate should be at least 60 percent.  The veteran does 
not, however, have a single permanent disability rated 100 
percent disabling.  Despite the veteran's claim that he 
should be considered 100 percent disabled due to his age, VA 
does not recognize this theory of entitlement.  Thus, it is 
apparent that the basic requirements for special monthly 
pension on account of being permanently housebound have not 
been met.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d). 

Accordingly, the Board will consider whether the veteran has 
need of regular aid and attendance.  There is no evidence 
that the veteran is a patient in a nursing home.  Rather the 
evidence shows that he lives as a boarder in a friend's 
private home.  Furthermore, there is no evidence showing that 
the veteran is blind or nearly blind. Thus the first two 
criteria for entitlement to a higher pension rate due to the 
need of regular aid and attendance are not met.

VA treatment records from March 2004 show the veteran was 
found to have mediastinal lymph node enlargement and a 
discrete nodule in the left lower lobe that was suspicious 
for tumor.  The veteran underwent a bronchoscopy which did 
not yield an endobronchial mass.  Thereafter a cervical 
mediastinoscopy of the R4 lymph node and a left thoracotomy 
and wedge resection of the left lower lobe nodule was 
conducted.  Biopsy of level 5 and 6 lymph node stations 
showed granulomas without evidence of malignancy.  
Postoperatively, the veteran did well.  He had mild 
hoarseness and elevated left hemidiaphragm.  It was noted in 
the discharge summary that it was explained to the veteran 
that the elevated left hemidiaphragm might have been caused 
by the level 5 and 6 lymph node biopsies.  The veteran was to 
follow up with ENT for his hoarseness and with pulmonary 
medicine.

Following March 2004, the veteran was seen both by VA and 
non-VA doctors with complaints of hoarseness, shortness of 
breath, coughing, choking and panic attacks.  A VA treatment 
record from June 2004 shows follow up with pulmonary medicine 
with an impression of enlarged lymph nodes and old long 
granulomas, most likely from old infection, hoarseness and 
elevated left hemidiaphragm after surgery, most likely from 
volume loss after the wedge resection.  Private treatment 
records from September 2004 show the veteran was also 
diagnosed to have left true vocal cord paralysis.

The veteran underwent a VA respiratory examination in 
November 2004.  The veteran reported that the March 2004 
surgery resulted in decreased breathing capacity and 
difficulty coughing out sputum.  He also noticed a change in 
the quality of his voice.  He lived with a female friend in 
her house.  He did not report having any problems with 
dressing himself, taking care of the needs of nature, 
shaving, or brushing his hair.  He drives an automobile as 
much as he wants to.  He stated he has no difficulty in 
keeping up with his financial affairs.  

Physical examination revealed a pleasant, alert, and 
cooperative male.  He had a slightly hoarse voice.  He was 
well oriented in all spheres.  His blood pressure was 140/80 
with a pulse of 88 and respirations of 18.  His respirations 
were not labored, although he spoke in bursts requiring 
pauses to inhale in order to continue his speech.  His speech 
was easily audible, and he could understand without 
difficulty.  The ENT examination was not remarkable.  The 
chest was clear with a healing very recent posterior lateral 
thoracotomy scar on the left side.  The scar was still 
slightly tender, but the examiner thought this was due to the 
proximity to the surgery.  The chest itself sounded clear.  
The heart had regular rhythm.  No murmurs were noted.  His 
abdomen was flat, soft and nontender.  The liver was not 
enlarged.  There was no impairment of his upper and lower 
extremities.  The diagnosis was post operative status, 
removal of granulomatous lesion from the left lung with 
iatrogenic paralysis of the left hemidiaphragm and left vocal 
cord.  It was the examiner's opinion that the veteran does 
not have any physical or mental impairment that would make it 
necessary for him to have skilled care in order to avoid 
being placed in an institution for his safety or comfort.

Pulmonary function tests were conducted on November 12, 2004.  
The results show the veteran had post-bronchodilator results 
of FVC of 67 percent predicted, FEV1/FVC of 67, and DLCO of 
70 percent predicted.

In February 2005, the veteran underwent a VA mental disorders 
examination.  The veteran reported to the examiner that he 
has had some depression, and he had not been able to sleep.  
He noted that he had become increasingly withdrawn.  He also 
reported panic attacks, which he said began in the last year 
after his surgery.  He said they occur occasionally and are 
not as bad as they used to be.  They are typically 
characterized by a smoldering sensation and difficulty in 
breathing.  He then becomes dizzy and he says that his blood 
pressure increases.  When they first began, they lasted for 
two or three hours, but now they last about an hour.  He said 
they just go away on their own and occur about once every 
four to five weeks.  The veteran did not report symptoms of 
worry or nervousness.  He reported that he has been living 
with a woman for 10 years and that they generally get along 
fairly well.  He said he has not worked in about a year, but 
prior to that he was a field representative for a livestock 
auction.  He said he spends the majority of his time at home 
"watching the clock" although he does visit with a friend on 
occasion.  He denied alcohol use in 10 years and denied drug 
use.  

On mental status examination, the veteran was noted to be a 
casually groomed individual.  He was fully cooperative and 
gave no reason to doubt the information he provided.  He 
displayed some anxiety.  Speech was within normal limits with 
regard to rate and rhythm.  His mood was generally anxious 
and affect was appropriate to content.  The veteran's thought 
processes and associations were logical and tight, and no 
loosening of associations was noted, nor was any confusion.  
No gross impairment of memory was observed, and the veteran 
was oriented in all spheres.  Hallucinations were not 
complained of.  No delusion material was noted.  The 
veteran's insight was adequate, as was judgment.  He denied 
suicidal or homicidal ideation.  He was considered competent 
for VA purposes and was not in need of psychiatric 
hospitalization at the time of this examination.  

The diagnosis was panic disorder with agoraphobia and a 
global assessment functioning score of 52 was assigned.  In 
commenting on the diagnosis, the examiner noted that the 
veteran did not report unemployment secondary to any anxiety 
disorder.  He also did not report any impairment of social 
functioning.  No impairment of thought processing or 
communication was noted.  The veteran denied any alcohol or 
drug use at the present time.  No other psychiatric disorder 
was noted at the time of this examination, with the possible 
exception of some depression.

The veteran has submitted several personal statements in 
support of this claim as well as testifying at a hearing 
before the Board in January 2006.  The veteran's main 
contention is that, due to his paralyzed hemidiaphragm and 
left vocal cord, he has episodes of coughing and shortness of 
breath with dizziness and an increase in his blood pressure, 
and these episodes sometimes lead to anxiety attacks that 
require assistance from another in sitting down or lying down 
or working through the problem.  The veteran also has stated 
that, due to his paralyzed vocal cord, he is barely able to 
talk above a whisper and his voice is very high pitched 
making it difficult to communicate in noisy atmospheres 
without the assistance of another.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  The evidence does not show that the veteran is so 
nearly helpless as to need the regular aid and attendance of 
another person to help him with any of his activities of 
daily living.  Rather the evidence shows that the veteran is 
fairly independent in performing his activities of daily 
living.  At the November 2004 VA respiratory examination, the 
veteran denied having any problems with dressing himself, 
taking care of the needs of nature, bathing, shaving or 
brushing his hair.  He also reported being able to drive 
himself anywhere he wants to go.  He does not use any 
prosthetic.  There is also no evidence that the veteran is 
unable to feed himself through loss of coordination of upper 
extremities or through extreme weakness.

Furthermore, the veteran's friend with whom he lives 
testified at the January 2006 hearing that the veteran is 
merely a boarder although she does help him at times when he 
has one of his "spells."  She did not testify that she 
assists the veteran in performing any of his activities of 
daily living such as dressing, feeding, bathing, or tending 
to the needs of nature.

Thus the evidence fails to show that the criteria for regular 
aid and attendance are met.  The preponderance of the 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not for application, and the veteran's 
appeal must be denied.


ORDER

Entitlement to special monthly pension on account of the need 
for aid and attendance of another person or on account of 
being permanently housebound is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


